EXAMINER’S AMENDMENT

Status of Claims
Claims 1-9, 11-17, and 20-21 are allowed.
Claims 10, 18, and 19 are cancelled.

Examiner’s Amendment
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Josue Villaltaon on 06/03/2022.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The claims have been amended as follows:  

21. (Currently Amended) A hand grip apparatus for receiving input from an operator for controlling a surgical tool in a robotic surgery system, the apparatus comprising: 
a body including a proximal end and a distally located interface end configured to be coupled to an input apparatus for controlling the surgical tool, the proximal end having a contoured surface configured to receive thereon at least a portion of a palm of a hand of the operator, the body having a contoured surface along a length of the body between the proximal end and the interface end, the body having a width that decreases from the proximal end toward an intermediate location between the proximal end and the interface end, the width increasing between the intermediate location and the interface end; 
a first control lever pivotally coupled to the body via a first pivot joint, the first control lever extending away from the contoured surface and configured to receive at least a portion of an index finger of the operator's hand thereon, wherein a movement of the first control lever by the index finger of the operator's hand generates a first control signal representative of the movement of the first control lever; and 
a second control lever pivotally coupled to an opposite side of the body from the first control lever, the second control lever pivotally coupled to the body via a second pivot joint that is spaced from the first pivot joint by a distance defining a second width greater than a width of the body at the intermediate location, the second control lever extending away from the contoured surface and configured to receive at least a portion of a thumb of the operator's hand thereon, wherein a movement of the second control lever by the thumb of the operator's hand generates a second control signal representative of the movement of the second control lever, 
wherein the first and second pivot joints are configured to generally align with metacarpophalangeal joints of the index finger and the thumb of the operator's hand, respectively, when the operator's hand is disposed on the body so that the palm of the hand contacts the contoured surf ace, the thumb is disposed on the first control lever and the index finger is disposed on the second control lever, to thereby inhibit strain on the hand of the operator when operating the first and second control levers.[[.]]

Allowable Subject Matter
Claims 1-9, 11-17, and 20-21 are allowed.
The prior art of record does not teach or suggest the claimed invention of a hand grip apparatus, comprising the recited elements in cooperation including wherein the proximal end of the body with the contoured surface includes a removable end cap (as recited in claims 1, 8, and 17); and including a body having a contoured surface along a length of the body between the proximal end and the interface end, the body having a width that decreases from the proximal end toward an intermediate location between the proximal end and the interface end, the width increasing between the intermediate location and the interface end (as recited in claim 21).

The closest prior art is Ogawa et al. (US 20130035697 A1, February 7, 2013) (hereinafter “Ogawa”) which discloses a contoured hand grip apparatus.  But Ogawa does not disclose the limitation recited in claim 21.  
For these reasons the claims are believed to be allowable over the art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT LUAN/Primary Examiner, Art Unit 3792